Mason, J.
(concurring specially) : Í think the act of 1883 passed to relieve the city of Lawrence from further liability upon certain conditions was valid, whether that of 1870, passed to permit it to assume the liability, was or was not. If the second act was valid the plaintiff can not recover, whether the first act was void or valid. I do not agree with the majority of the court that the act of 1870 was constitutional, for I do not find the argument in support of that view con*283vincing; but I see no occasion for deciding it to be unconstitutional, inasmuch as such decision is not necessary to a determination‘of the case, and a declaration that a statute violates the constitution should as a matter of course be avoided unless essential to a settlement of the controversy.